        Case: 3:19-cv-02396-JRK Doc #: 1 Filed: 10/15/19 1 of 9. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

BENITA MCMULLEN                               *             Case No.:
245 E. Delaware
Toledo, OH 43608                              *             Judge

       and                                    *             COMPLAINT WITH
                                                            JURY DEMAND
TOMMIE MCMULLEN                               *
245 E. Delaware                                             Samuel G. Bolotin, Esq. (0014727)
Toledo, OH 43608                              *             THE BOLOTIN LAW OFFICES
                                                            3232 Executive Parkway
       Plaintiffs,                            *             Toledo, OH 43606
                                                            PH: (419) 539-9200
        v.                                    *             FX: (419) 539-7100
                                                            bolotin@bex.net
                                              *             Counsel for Plaintiffs
PARRISH LEASING CO.
c/o Joseph E. Rebman, Registered Agent        *
165 N. Meramec Avenue, Suite 310
St. Louis, MO 63105                           *

       and                                    *

TERRY MCVAL RIPKA                             *
5356 St. Rd. H
De Soto, MO 63020                             *

       Defendants.                            *

*      *       *       *      *       *       *         *   *       *      *      *       *

       Now come Plaintiffs,       Benita and Tommie McMullen, by and through undersigned

counsel, and for their complaint state the following:

                                          OVERVIEW

1.      On October 19, 2017, Defendant Terry McVal Ripka (hereinafter “Terry Ripka”), while

operating a semi-tractor trailer under the authority of Parrish Leasing Co., negligently attempted

to change lanes on Navarre Ave. in the City of Oregon, Lucas County, Ohio, when it was not
         Case: 3:19-cv-02396-JRK Doc #: 1 Filed: 10/15/19 2 of 9. PageID #: 2




safe to do so and collided with a motor vehicle operated by Plaintiff Tommie McMullen.

Plaintiff Benita McMullen was a passenger. Both Plaintiffs suffered physical injuries as a result

of the crash.

                                            PARTIES

Plaintiffs

2.      Plaintiff Benita McMullen is an adult individual and a citizen of the State of Ohio who

resides at 245 E. Delaware, Toledo, Ohio.

3.      Plaintiff Tommie McMullen is an adult individual and a citizen of the State of Ohio who

resides at 245 E. Delaware, Toledo, Ohio.

Defendants

4.      Upon information and belief, Defendant Parrish Leasing Co. is a corporation

incorporated in the State of Missouri with its headquarters and principal place of business in the

State of Illinois.

5.      Upon information and belief, Defendant Terry Ripka is an adult individual who resides at

5356 St. Rd. H, De Soto, Missouri. Upon information and belief, Terry Ripka is a citizen of the

State of Missouri.

                             STATEMENT OF JURISDICTION

6.      This case is brought under 28 U.S.C. § 1332(a)(1), based upon diversity of citizenship.

Because Plaintiffs are citizens of Ohio, Defendant Parrish Leasing Co. is incorporated in the

State of Missouri with its principal place of business in Illinois, Defendant Terry Ripka is a

resident of the State of Missouri, and the amount in controversy (exclusive of interest and costs)

exceeds $75,000.00, diversity jurisdiction exists in this Honorable Court. Venue is appropriate

in this Court since the collision occurred in Lucas County, Ohio.
        Case: 3:19-cv-02396-JRK Doc #: 1 Filed: 10/15/19 3 of 9. PageID #: 3




                                    FIRST CAUSE OF ACTION
                                      Negligence of Terry Ripka

7.     Plaintiffs incorporate all facts and allegations above in this cause of action by reference.

8.     Defendant Terry Ripka owed a duty to Plaintiffs to use due care and caution in the

operation of his commercial motor vehicle, and was required to obey all local traffic ordinances,

the statutes of the State of Ohio, the Federal Motor Carrier Safety Regulations and the Rules of

Common Law.

9.     Defendant Terry Ripka failed in the above-mentioned duties and was therefore negligent.

10.    The negligence of one or all of the Defendants was the direct and proximate cause of the

injuries sustained by Plaintiffs.

11.    Plaintiffs, as a result of the negligence and recklessness of one or all the Defendants,

directly and proximately sustained bodily injuries, extreme physical pain and great mental

anguish.

                                 SECOND CAUSE OF ACTION
                       Statutory Violations/Negligence per se of Terry Ripka

12.    Plaintiffs incorporate all facts and allegations above in this cause of action by reference.

13.    Defendant Terry Ripka violated several state and federal statutes and regulations,

including but not limited to, 49 CFR §§350-399, and specifically including, but not limited to,

the following:

       a)        49 CFR §392.3 – Ill or Fatigued Driver;

       b)        49 CFR §395.3 – Maximum Driving Time;

       c)        O.R.C. §4511.20 – Willful or Wanton Operation on Street or Highway;

       d)        O.R.C. §4511.79 – Driving with Impaired Alertness or Ability;
            Case: 3:19-cv-02396-JRK Doc #: 1 Filed: 10/15/19 4 of 9. PageID #: 4




        e)       O.R.C. §4511.38 – Rules for Starting and Backing Vehicles; and

        f)       O.R.C. §4511.33 – Driving in Marked Lanes;

14.     Defendant Terry Ripka’s violations of state and federal statutes and regulations

constitutes negligence per se.

15.     Plaintiffs are in a class of individuals contemplated by the State and Federal legislatures

as the intended class to be protected by the following law and regulations, including, but not

limited to, 49 CFR §§350-399.

16.     The negligence per se of Defendant Terry Ripka was the direct and proximate cause of

the injuries sustained by Plaintiffs.

17.     Plaintiffs, as a result of the negligence, recklessness, negligence per se and statutory

violations of one or all of the Defendants or their agents, directly and proximately sustained

serious and permanent injuries:

        a)       That in the care and treatment of said injuries, Plaintiffs were required to submit

to numerous and extensive x-rays, examinations, treatments and therapies including the taking of

drugs and medications in an effort to combat the pain in which they suffered;

        b)       That Plaintiffs have incurred substantial expenses to date in the care of said

injuries;

        c)       That said injuries are permanent and partially disabling and Plaintiffs will

continue to incur medical and related expenses in the future in an amount which cannot now be

determined nor in the exercise of due diligence be ascertained at this time;

        d)       That Plaintiffs were required to absent themselves from their usual and normal

activities and has suffered and will continue to suffer the loss of enjoyment of life;
         Case: 3:19-cv-02396-JRK Doc #: 1 Filed: 10/15/19 5 of 9. PageID #: 5




        e)      That Plaintiffs suffer from pain, shock, nervous reaction and inconvenience and

will continue to suffer therefrom in the future with all of the foregoing to their substantial

damage; and

        f)      That Plaintiffs have incurred substantial property damage to their automobile as a

result of this collision.

                               THIRD CAUSE OF ACTION
                              Punitive Damages against Terry Ripka

18.     Plaintiffs incorporate all facts and allegations above in this cause of action by reference.

19.     Defendant Terry Ripka’s actions demonstrate a conscious disregard for the rights and

safety of Plaintiffs and the rest of the public and were willful, wanton, reckless and/or grossly

negligent. Plaintiffs demand punitive damages against Defendant Terry Ripka in an amount to

be determined by the trier of fact, in order to punish Defendant Terry Ripka and deter others

from similar conduct.

                               FOURTH CAUSE OF ACTION
                            Vicarious Liability of Parrish Leasing Co.

20.     Plaintiffs incorporate all facts and allegations above in this cause of action by reference.

21.     Defendant Terry Ripka was the driver, employee, statutory employee, agent, servant, or

independent contractor for Defendant Parrish Leasing Co. and/or Defendant Parrish Leasing Co.

negligently entrusted its commercial motor vehicle to Defendant, Terry Ripka. Accordingly,

Defendant Parrish Leasing Co. is vicariously liable for the acts of Defendant Terry Ripka for the

causes of action above.

22.     Defendant Parrish Leasing Co. is liable for the negligent acts or omissions of Defendant

Terry Ripka for the causes of action above by the application of the theory of respondeat

superior.
        Case: 3:19-cv-02396-JRK Doc #: 1 Filed: 10/15/19 6 of 9. PageID #: 6




                                   FIFTH CAUSE OF ACTION
                               Strict Liability of Parrish Leasing Co.

23.     Plaintiffs incorporate all facts and allegations above in this cause of action by reference.

24.     Regardless of the employment relationship, Defendant Parrish Leasing Co. is the

registered owner of USDOT number 550886 displayed on the tractor unit involved in this

collision and is therefore responsible for the acts of the driver of that unit.

                                  SIXTH CAUSE OF ACTION
                                 Negligence of Parrish Leasing Co.

25.     Plaintiffs incorporate all facts and allegations above in this cause of action by reference.

26.     Defendant Parrish Leasing Co. had a duty to act reasonably in investigating the work

history, credentials and fitness of all of its commercial drivers, employees, statutory employees,

agents, servants, and independent contractors, including Defendant Terry Ripka, to be operators

of commercial motor vehicles.

27.     Defendant Parrish Leasing Co. had a duty to act reasonably in hiring all of its commercial

drivers, employees, statutory employees, agents, servants, and independent contractors, including

Defendant Terry Ripka, to be operators of commercial motor vehicles.

28.     Defendant Parrish Leasing Co. had a duty to properly train all of its commercial drivers,

employees, statutory employees, agents, servants, and independent contractors, including

Defendant Terry Ripka, to be operators of commercial motor vehicles.

29.     Defendant Parrish Leasing Co. had a duty to promulgate and enforce rules and

regulations to ensure that all off of its commercial drivers, employees, statutory employees,

agents, servants, and independent contractors, including Terry Ripka, and all of its commercial

motor vehicles, were reasonably safe.
          Case: 3:19-cv-02396-JRK Doc #: 1 Filed: 10/15/19 7 of 9. PageID #: 7




30.     Defendant Parrish Leasing Co. had a duty to act reasonably in supervising the conduct of

all of its commercial drivers, employees, statutory employees, agents, servants, and independent

contractors, including Defendant Terry Ripka, as required by the Federal Motor Carrier Safety

Regulations, including, but not limited to, parts 391, 392, 395, 396 and 397, and the laws of the

State of Ohio including, but not limited to, sections 1-11 of the Commercial Driver License

Manual.

31.     Defendant Parrish Leasing Co. had a duty to act reasonably in retaining all of its

commercial drivers, employees, statutory employees, agents, servants, and independent

contractors, including Defendant Terry Ripka, to be operators of commercial motor vehicles.

32.     Defendant Parrish Leasing Co. failed in the above-mentioned duties and was therefore

negligent.

33.     The negligence of Defendant Parrish Leasing Co. was the direct and proximate cause of

the injuries sustained by Plaintiffs.

                               SEVENTH CAUSE OF ACTION
                  Statutory Violations/Negligence per se of Parrish Leasing Co.

34.     Plaintiffs incorporate all facts and allegations above in this cause of action by reference.

35.     Defendant Parrish Leasing Co. violated and encouraged its commercial drivers,

employees, statutory employees, agents, servants, and independent contractors, including

Defendant Terry Ripka, to violate state and federal statutes and regulations, including but not

limited to 49 CFR §§350-399, and specifically including, but not limited to, the following:

        a)      49 CFR §392.3 – Ill or Fatigued Driver;

        b)      49 CFR §395.3 – Maximum Driving Time;

        c)      O.R.C. §4511.20 – Willful or Wanton Operation on Street or Highway; and

        d)      O.R.C. §4511.79 – Driving with Impaired Alertness or Ability.
        Case: 3:19-cv-02396-JRK Doc #: 1 Filed: 10/15/19 8 of 9. PageID #: 8




36.    Plaintiffs are in a class of individuals contemplated by the State and Federal legislatures

as the intended class to be protected by the following law and regulations, including, but not

limited to, 49 CFR §§350-399.

37.    Defendant Parrish Leasing Co.’s statutory violations directly and proximately caused

Plaintiffs’ damages and injuries.

38.    Defendant Parrish Leasing Co. is negligent per se based on these statutory and regulatory

violations.

                                EIGHTH CAUSE OF ACTION
                         Punitive Damages against Parrish Leasing Co.

39.    Plaintiffs incorporate all facts and allegations above in this cause of action by reference.

40.    Defendant Parrish Leasing Co.’s actions demonstrate a conscious disregard for the rights

and safety of Plaintiffs and the rest of the public and were willful, wanton, reckless and/or

grossly negligent. Plaintiffs demand punitive damages against Defendant Parrish Leasing Co. in

an amount to be determined by the trier of fact, in order to punish Defendant Parrish Leasing Co.

and deter others from similar conduct.

       WHEREFORE Plaintiffs demand judgment against Defendants, jointly and severally, in

an amount that is fair and just, consistent with the evidence and in excess of $75,000.00 for all

causes of action, together with costs, interest, prejudgment interest, attorney’s fees, and any other

relief the Court deems proper.        Plaintiffs further demand punitive damages against all

Defendants.
        Case: 3:19-cv-02396-JRK Doc #: 1 Filed: 10/15/19 9 of 9. PageID #: 9




                                                           Respectfully submitted,


                                                           /s/ Samuel G. Bolotin, Esq.
                                                           Samuel G. Bolotin (0014727)
                                                           THE BOLOTIN LAW OFFICES
                                                           3232 Executive Parkway
                                                           Toledo, Ohio 43606
                                                           PH: (419) 539-9200
                                                           FX: (419) 539-7100
                                                           bolotin@bex.net
                                                           -Counsel for Plaintiffs




                                          JURY DEMAND

Plaintiffs demand a jury trial on all issues so triable.

                                                           Respectfully submitted,


                                                           /s/ Samuel G. Bolotin, Esq.
                                                           Samuel G. Bolotin (0014727)
                                                           -Counsel for Plaintiffs
